Per Curiam.

Relator contends she has established residency in Kelleys Island precinct and respondents are under a clear legal duty to register her as a voter in the November 5 election.
Respondent board of elections contends that relator is precluded from relief in mandamus and from being registered for the November 5 election because she did not appeal the ruling of the board deleting her name from the registration lists. This argument is irrelevant in view of the fact that relator claims to have modified her residency status and has submitted a new registration form.
Respondents make no challenge to the facts which relator alleges now support her residency on Kelleys Island. Thus, for purposes of this action, they must be accepted as true. There is nothing which prohibits relator from removing the disability formerly found by the board of elections and re-registering.
Respondents, having failed to assert any challenge to relator’s new registration, are under a clear legal duty to register her as an elector in the Kelleys Island precinct of Erie County in the November 5, 1985 election.
Accordingly, the writ as prayed for is allowed.

Writ allowed.

Celebrezze, C.J., Sweeney, Locher, Holmes and C. Brown, JJ., concur.
Douglas and Wright, JJ., dissent.